Citation Nr: 0506974	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  02-04 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES


1. Entitlement to an increased rating for residuals of 
fracture of the left femur, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for residuals of 
fracture of the right pelvis, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for traumatic 
stricture of the urethra, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to April 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (RO). 

In its September 2003 remand the Board pointed out that in a 
statement received in January 2003, the veteran raised claims 
of entitlement to service connection for diabetes, peripheral 
neuropathy, exposure to Agent Orange/chemical, and post-
traumatic stress disorder.  In April 2004 the veteran raised 
the issue of service connection for post-traumatioc stress 
disorder.  This matter is referred to the RO for appropriate 
action..   

The issue of an increased rating for traumatic stricture of 
the urethra is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The residuals of a fracture the left femur result in 
marked impairment of the left hip.

2.  The residuals of a fracture the left femur result in 
slight impairment of the left hip.

3.  The residuals of the fracture of the right pelvis are 
manifested by complaints of pain with 0 to 125 degrees 
flexion, 0 to 18 degrees extension, 0 to 24 degrees 
adduction, 0 to 40 degrees abduction, 0 to 55 degrees 
external rotation, and internal rotation from 0 to 32 
degrees.  .


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 30 percent 
for residuals of a left femur fracture with marked left knee 
impairment have been met.  38 U.S.C.A. § 1155  (West 2002); 
38 C.F.R. § 4.7, Part 4, Diagnostic Code 5255 (2004).

2.  The criteria for an increased separate evaluation of 10 
percent for residuals of a left femur fracture with slight 
impairment of the left hip have been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.7, Part 4, Diagnostic Code 5255 
(2004).

3.  The criteria for an increased evaluation in excess of 10 
percent for residuals of a fracture if the right pelvis have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4, Diagnostic Code 5253 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, statements of the case in 
April 2002, and July 2002 and supplemental statements of the 
case dated in July 2002, July 2004, and September 2004.  
These documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  Further, by way of 
letters dated in May 2001 and March 2004, the RO specifically 
informed the veteran of the information and evidence needed 
from him to substantiate his claim, evidence already 
submitted and/or obtained in his behalf, as well as the 
evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA treatment records and reports of 
comprehensive VA examinations provided to him since service 
have been obtained and associated with his claims file.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  

The Board notes that the veteran was not specifically 
informed to submit copies of evidence in his possession not 
previously submitted as required by 38 C.F.R. § 3.159.  The 
Board, however, finds that in the instant case the veteran 
has not been prejudiced by this defect.  In this regard, the 
Board notes the veteran was provided notice of the division 
of responsibility in obtaining evidence pertinent to his case 
and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  As such, the Board finds that 
the VA has satisfied its duties to notify and assist the 
veteran, and adjudication of this appeal as to issues 
currently being adjudicated poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Factual Background.
 
The veteran's service medical records show that the service-
connected disabilities in issue all stem from an accident in 
January 1963 when the veteran was caught between a truck and 
a wall.  He sustained a simple fracture of the right pelvis, 
inferior and superior rami of the pubis, and a simple 
fracture of the left femur with a large butterfly fragment.  
He was treated with blood transfusion, skeletal traction and 
suprapubic cystotomy.  His hospital course and treatment 
consisted of bed rest and skeletal traction with a pelvic 
sling applied to support the pelvis.  The veteran also 
demonstrated a problem of retention with chronic bladder 
infection controlled with medication.  A cystourethrogram in 
December 1963 revealed a stricture of the membranous urethra 
but not sufficient to prevent voiding or to cause a bladder 
residual.  In February 1964 a medical evaluation board 
determined that the veteran had received maximum benefits of 
hospitalization and recommended that the veteran be returned 
to limited duty for six months.  His diagnoses were listed as 
simple fracture of the left femur, simple fracture of the 
pelvis, right inferior pubic ramus, and stricture of the 
membranous urethra without bladder residual.

On his initial VA examination in September 1965, the veteran 
complained of left knee functional limitations.  On 
orthopedic examination, the veteran demonstrated a mild 
favoring of the left lower extremity.  The lower extremities 
were equal in length.  Circumferential measurements taken at 
comparable levels showed the right thigh to measure eighteen 
and a quarter inches in circumference and the left thigh to 
measure seventeen and a half inches.  At the knees, the left 
knee was half an inch larger in circumference than the right.  
Toes and ankles showed a full range of motion, bilaterally.  
At the knees, motion in the right knee was from 0 to 140 
degrees and in the left knee 0 to 90 degrees.  The cruciate 
ligaments were intact, bilaterally.  In the left knee there 
was a mild knock deformity, which the examiner attributed to 
a relaxation of the collateral ligaments of the left knee 
with moderate mediolateral instability.  The left knee also 
showed crepitation.  At the hips there was stiffness of the 
left hip on motion but a full complete range of motion as 
compared to the right. The veteran stood erect.  There was a 
slight pelvic tilt to the right.  An x-ray of the pelvis 
showed irregularity of the contour of the vertical ramus of 
pubis on the right side, which appeared to be the result of 
trauma.  There was a small radiolucent area in the lateral 
border of the right ilium.  An x-ray of the left femur 
revealed an old comminuted fracture of the shaft of femur 
with good bony union.  An x-ray of the left knee noted no 
abnormalities.  On genitor-urinary examination, it was noted 
that a cystostomy scan several years ago. Residuals of old 
healed fracture right pubis, residuals of a fracture of the 
left femur with related unstable left knee, fibrous left knee 
adhesions, and postural deformity due to the right hip and 
left knee injury residuals were the diagnoses.

Service connection for residuals of a fracture of the left 
femur, rated 20 percent disabling and residuals of a fracture 
of the right pelvis, rated 10 percent disabling; was 
established by an RO rating decision dated in December 1965.

VA x-rays dated in October 1968 showed an old oblique 
fracture in the middle third of the shaft of the left femur 
with considerable bone union.

When examined by VA in April 2001, in connection with his 
current claim, the veteran complained on orthopedic 
examination of reduced range of motion of the left knee and 
associated pain increased by weather changes.  The veteran 
also reported mild weakness in the left lower extremity and 
mild gluteal pain from time to time.  He also complained of 
left ankle pain that is intermittent and mild.  Physical 
examination of the pelvis and lumbosacral spine revealed no 
swelling, increased heat, or erythema about the joints of the 
lumbosacral spine.  There was no tenderness to palpation over 
the spinous processes or SI joints.  There was no pain 
elicited on compression of the iliac wings.  Examination of 
the left lower extremity revealed mild atrophy of the thigh 
and calf musculature.  There was no swelling, increased heat, 
or erythema about any of the joints of the left lower 
extremity.  Range of motion of the left knee was from 0 to 85 
degrees.  Boney enlargement was noted about the left knee 
compared to the right.  A valgus angle of 10 degrees was 
noted in the left knee.  There was no tenderness to palpation 
noted over the medial or lateral joint line.  There was no 
swelling or erythema about the left ankle.  A full painless 
range of motion was noted that was symmetrical with the right 
ankle.  There was no tenderness to palpation noted over the 
medial or lateral malleoli or along the joint line.  The 
veteran's gait was antalgic and cane assisted.  An x-ray of 
the left femur was interpreted to reveal an old healed 
femoral shaft fracture.  Status post healed left femoral 
fracture and minimal degenerative joint disease left knee 
were the diagnoses.

At a hearing before a hearing officer at the RO in June 2002, 
the veteran testified that he was catheterized by VA 
clinicians approximately every year and a half due to voiding 
problems.  The veteran described transient numbness in his 
left leg and pain.  He said that his left lower leg is 
twisted as a result of his service-connected injury and 
causes him to walk on the side of his shoe.  He further 
testified that his left knee gives out every so often.  The 
veteran said that he also has numbness and pain in the 
buttocks as a result of his right hip fracture.

A hearing was held in February 2003 before the undersigned 
Veteran's Law Judge sitting at the RO.  He related that he 
voided about five times at night and eight times a day, on 
average.  The veteran described problems with his left leg to 
include numbness, fatigue and inability to fully bend the 
knee.  He said that he wears an elastic-type brace.  The 
veteran testified that as a result of his fractured pelvis, 
he experiences numbness in the right leg.

VA outpatient treatment records compiled between April 2002 
and January 2004 shows that the veteran presented in December 
2002 with complaints of pain in the right hip area following 
an incident in which he twisted his back.  Physical 
examination was significant for mild tenderness over the 
lower right lumbar area.  The right hip had normal range of 
motion.  Muscle sprain was diagnosed.  In March and April 
2003 underwent a regimen of physical therapy for a right hip 
strain secondary to altered biomechanics.  It was noted that 
the veteran's chief functional complaint is pain in the right 
hip, sharp in nature and worse with weather.

On his most recent VA examination in June 2004, the veteran 
complained of pain in both the hips, right more than the left 
when he sat long or stood to long.  The veteran also 
complained of pain in the left ankle and left knee with left 
knee limitation of motion.  He reported numbness on the left 
side of his body.  His pain level was 2-7.  The veteran 
reported that his pain increased during flare-ups and it was 
noted that he used a cane.  He was employed as a sales 
person.  The left lower extremity was one inch shorter that 
the right.  The veteran's gait was unsteady.

On examination, right hip flexion was from 0 to 125 degrees, 
extension was from 0 to 18 degrees, adduction was from 0 to 
24 degrees, abduction was from 0 to 40 degrees, external 
rotation was from 0 to 55 degrees and internal rotation was 
from 0 to 32 degrees.  Left hip flexion was from 0 to 114 
degrees, extension was from 0 to 12 degrees, adduction was 
from 0 to 20 degrees, abduction was from 0 to 28 degrees, 
external rotation was from 0 to 13 degrees, and internal 
rotation was from 0 to 20 degrees.  Left knee range of motion 
was from 0 to 90 degrees.  Right knee motion was from 0 to 
138 degrees.  The ankles had full range of motion, 
bilaterally.  

The veteran reported pain at the end of left knee flexion.  
Left knee repeated motions increased the pain to 30 percent.  
There was edema in the left knee weakness and tenderness.  
The examiner noted that there was minor mediolateral 
instability of 10 degrees, but that Lachman was negative, so 
that there was no anterior or posterior instability.  There 
was a fixed deformity of the left knee. There was tenderness 
in the left trochanter area.  

Repeated motions of the right hip internal and external 
rotation increased pain to 60 percent and increased lack of 
endurance and fatigue.

An x-rays of the pelvis and hips were interpreted to reveal 
no significant degenerative changes.  An x-ray of the left 
knee was interpreted to reveal no evidence of fracture or 
dislocation.  There was mild medial and lateral tibiofemoral 
joint space narrowing and a suggestion of a small joint 
effusion.  

The diagnoses were simple fracture in the left femur, right 
pelvis fracture in the superior and inferior ramus pubic 
bone, fracture healed with residual left hip and left knee 
degenerative arthritis, partial left knee ankylosis, and left 
lower extremity 1 inch shorter than the right.  

The examiner added that the veteran showed excess range of 
motion, which is favorable or unfavorable for ankylosis of 
the left knee.  He stated that the left knee shows he has 
fixed ankylosis at 90 degrees flexion, which is unfavorable 
for squatting and ambulation.  He noted that repeated range 
of motion of the left hip and left knee caused increased pain 
about 60 percent, and that mild weakened movement and lack of 
endurance was seen.  No reduction in the range of motion or 
incoordination was found. He noted that the veteran has one 
inch shortening of the left lower extremity, which makes his 
gait unstable and that he walks with left hip hiking during 
walking.  He stated that it is at least as likely as not that 
the veteran's left knee ankylosis or arthritis is caused or 
aggravated due to the service-connected left femoral 
fracture.  He noted that the veteran was on long skeletal 
traction and hip spica secondary to crush injury and that 
this led to immobility of the left knee and caused partial 
ankylosis.

In an addendum to the June 2004 examination, the veteran's VA 
examiner reported that the veteran's left knee ankylosis at 
90 degrees permits range of motion.  He noted that this was a 
fibrous or partial ankylosis of the left knee, which permits 
range of motion partially.  In this case he said flexion is 
possible up to 90 degrees but not beyond.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its 
whole-recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claims, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Also when a diagnostic code provides for compensation based 
solely on limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must also be considered, and that 
examinations upon which rating decisions are based must 
adequately portray the extent of the functional loss due to 
pain "on use or due to flare-ups." DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled. However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse. 
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable. Functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability. DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The veteran's statements and testimony are deemed competent 
with regard to the description of the symptoms of his 
disorder.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
However, these statements must be considered with the 
clinical evidence of record in conjunction with the pertinent 
rating criteria previously set forth.

A.  Residuals of a Fracture of the Left Femur

The RO has assigned a 20 percent rating for the veteran's 
service-connected residuals of a fracture of the left femur 
under Diagnostic Code 5255 of VA's Schedule for Rating 
Disabilities (rating schedule).

Under Diagnostic Code 5255, malunion of the femur with slight 
knee or hip disability warrants a 10 percent evaluation.  
Malunion of the femur with moderate knee or hip disability 
warrants a 20 percent evaluation.  Malunion of the femur with 
marked knee or hip disability warrants a 30 percent 
evaluation.  Fracture of surgical neck of the femur, with 
false joint or fracture of the shaft or anatomical neck of 
the femur with nonunion, without loose motion, weight bearing 
preserved with aid of brace warrants a 60 percent evaluation.  
Fracture of the shaft or anatomical neck of the femur with 
nonunion, with loose motion, (spiral or oblique fracture) 
warrants an 80 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255. 

Diagnostic Code 5257 provides for the evaluation of other 
impairment of the knee, including recurrent subluxation or 
lateral instability.  When slight a rating of 10 percent is 
provided. When moderate a rating of 20 percent is provided. 
When severe, a rating of 30 percent is warranted.

Arthritis due to trauma, substantiated by X-ray findings will 
be rated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion. 38 C.F.R. § 
4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, a zero percent rating is assigned 
when flexion of the leg is limited to 60 degrees; a 10 
percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent rating may be assigned when flexion is 
limited to 30 degrees.  A 30 percent rating requires that 
flexion be limited to 15 degrees.

Limitation of extension of the leg will be rated as follows: 
Extension limited to 45 degrees is 50 percent. Extension 
limited to 30 degrees is 40 percent. Extension limited to 20 
degrees is 30 percent.  Extension limited to 15 degrees is 20 
percent. Extension limited to 10 degrees is 10 percent. 
Extension limited to 5 degrees is no percent. 38 C.F.R. Part 
4, Diagnostic Code 5261.

Under Diagnostic Code 5256 for ankylosis of the knee, a 30 
percent rating is assigned for ankylosis at a favorable angle 
in full extension, or in slight flexion between 0 and 10 
degrees. A 40 percent rating is assigned for ankylosis in 
flexion between 10 and 20 degrees. A 50 percent rating is 
assigned for ankylosis in flexion between 20 and 45 degrees. 
A maximum 60 percent rating is assigned for extremely 
unfavorable ankylosis in flexion at an angle of 45 degrees or 
more.

38 C.F.R. § 4.71, Plate II shows that normal flexion and 
extension of the knee is from 0 degrees to 140 degrees.

Under Diagnostic Code 5251, limitation of extension of the 
thigh to 5 degrees warrants a 10 percent evaluation. 38 
C.F.R. § 4.71a, Diagnostic Code 5251 (2001). 

Under Diagnostic Code 5252, limitation of flexion of the 
thigh to 45 degrees warrants a 10 percent evaluation; 
limitation to 30 degrees warrants a 20 percent evaluation; 
limitation to 20 degrees warrants a 30 percent evaluation; 
and limitation to 10 degrees warrants a 40 percent 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2004).

Under Diagnostic Code 5253, limitation of rotation of the 
thigh, cannot toe-out more than 15 degrees or limitation of 
adduction, cannot cross legs warrants a 10 percent 
evaluation.  Limitation of abduction of, motion lost beyond 
10 degrees warrants a 20 percent evaluation. 

Normal hip flexion is from zero to 125 degrees.  Normal hip 
abduction is from zero to 45 degrees. 38 C.F.R. § 4.71, Plate 
II (2004).

In VAOPGCPREC 23-97 (July 1, 1997) VA General Counsel stated 
that, when a knee disorder is rated under Diagnostic Code 
5257, and a veteran also has limitation of knee motion, which 
at least meets the criteria for a no percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and 
flexibility.

A precedent opinion of VA General Counsel, VAOPGCPREC 9-2004 
(9/17/04), held that separate ratings under diagnostic code 
5260 (limitation of flexion of the leg) and diagnostic code 
5261 (limitation of extension of the leg) may be assigned for 
a disability of the same knee.

It is noted in this regard that the veteran has limitation 
and pain, which affects movement in his left knee.  Clinical 
examination of the left lower extremity has also disclosed 
signs of muscle atrophy and impairment in gait.  There was 
edema, weakness, and tenderness.  There was boney enlargement 
of the left knee and fibrous/partial ankylosis at 90 degrees 
flexion, which affects the veteran's ability to squat and 
ambulate.  The current findings warrant a 30 percent 
evaluation for marked left knee disability under Diagnostic 
Code 5255.

However, the current evidence does not support a rating in 
excess of 30 percent.  There is no evidence of non-union of 
the femur.  The recent VA examination showed no more than 
slight instability of the left knee under Diagnostic Code 
5257.  Although there is fibrous/partial ankylosis.  The 
veteran was able to flex the knee to 90 degrees. Even 
considering the functional impairment caused by the pain, 
range of motion findings do not support ratings in excess of 
10 percent for extension or flexion of the knee.  A 
combination of these ratings would not exceed the current 30 
percent rating.  The Board also points out assigning separate 
disability ratings based in the same symptomatology would 
violate the rule against pyramiding, by compensating the 
veteran twice for the same manifestations under different 
diagnostic codes.  38 C.F.R. § 4.14.

However, the evidence does show that the veteran is 
experiencing pain in his left hip with accompanying 
limitation of motion which are related to the service 
connected fracture of the left femur.  As such, the Board 
finds that a separate 10 percent rating is warranted under 
Diagnostic Code 5255 for slight impairment of the left hip.  
Esteban v. Brown, 6 Vet. App. 259 (1994).

However, the evidence does not show that a rating in excess 
of 10 percent is warranted.  The Board has considered pain-
related functional impairment as set forth in the DeLuca 
case.  However, the current examination showed flexion of the 
left hip was to 114 degrees and abduction to 28 degrees.  
Thus the Board finds that in view of the range of motion 
shown, the pain-related functional impairment does not result 
in the equivalent of limitation of abduction to 10 degrees or 
flexion to 30 degrees.  Thus, a rating in excess of 10 
percent is not warranted.

The evidence is not equipoise as to warrant the application 
of the benefit of the doubt doctrine.  38 C.F.R. § 3.102 
(2004).

B.  Residuals of a Fracture of the Right Pelvis

The RO has determined that the veteran's right hip disability 
is 10 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5253.  That diagnostic code allows a 10 
percent evaluation where there is limitation of rotation with 
an inability to toe-out the affected leg more than 15 
degrees, or limitation of adduction such as to prevent the 
crossing of the veteran's legs.  Limitation of abduction with 
motion lost beyond 10 degrees warrants a 20 percent 
evaluation.

A 10 percent evaluation is warranted where extension of the 
thigh is limited to 5 degrees.  Where flexion of the thigh is 
limited to 45 degrees, a 10 percent evaluation is warranted.  
Limitation to 30 degrees will be evaluated as 20 percent 
disabling, and limitation to 20 degrees will be evaluated as 
30 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 
5252.

Flail joint of the hip warrants an 80 percent disability 
rating. 38 C.F.R. § 4.71a, Diagnostic Code 5254.

Review of the record discloses that the veteran's right hip 
disability is manifested primarily by complaints of pain and 
numbness.  The pain and numbness, however, have not resulted 
in more limitation of motion than that contemplated by the 
assigned evaluation of 10 percent.  The June 2004 examination 
showed no impairment in right hip flexion and only slight 
limitation in abduction which was to 40 degrees.  These 
findings are consistent with the assigned evaluation of 10 
percent.  The examination did not demonstrate the presence of 
additional functional impairment due to pain in excess of 
that contemplated by the assigned evaluation of 10 percent as 
set forth in the Deluca case.  The evidence in its entirety 
shows that despite the veteran's complaints, he has retained 
substantial useful range of motion of the right hip. There is 
no evidence of flail joint. Further, there is no evidence of 
nonunion or malunion of the femur, a false joint or loose 
motion.

Therefore, when all pertinent disability factors and all 
potentially applicable diagnostic codes are considered, the 
Board must conclude that a rating in excess of 10 percent is 
not warranted.  The evidence is not equipoise as to warrant 
the application of the benefit of the doubt doctrine.  
38 C.F.R. § 3.102 (2004).


ORDER

An increased rating of 30 percent for residuals of fracture 
of the left femur with marked left knee impairment is granted 
subject to the law and regulations governing the payment of 
monetary benefits.  

An increased separate evaluation of 10 percent for residuals 
of a left femur fracture with slight impairment of the left 
hip is granted subject to the law and regulations governing 
the payment of monetary benefits.  

An increased rating for residuals of fracture of the right 
pelvis is denied.


REMAND

The issue of entitlement to an increased rating for traumatic 
stricture of the urethra was previously before the Board in 
September 2003.  At that time the case was remanded to the RO 
for additional development which included a request for a VA 
examination by a specialist in genitourinary disorders to 
determine the severity of the service-connected traumatic 
stricture of the urethra.  The Board in part requested the 
examiner to indicate whether there was a requirement to wear 
absorbent materials, and if so, how many times per day this 
must be changed

The requested examination was conducted in June 2004.  
However, the report contains no information concerning 
whether the veteran is required to wear absorbent materials.  
Thus a remand is required.  

Accordingly, the case is REMANDED for the following:

1.  A VA examination should be conducted 
by a specialist in genitourinary 
disorders in order to determine the 
severity of the service-connected 
traumatic stricture of the urethra.  The 
claims folder should be made available 
and reviewed by the examiner prior to the 
examination. All testing deemed necessary 
should be conducted. 

The examiner should note all pertinent 
genitourinary findings, and specifically 
note the presence and extent of any 
voiding dysfunction, including urine 
leakage, urinary frequency, and or 
obstructed voiding as it relates to the 
appellant's service-connected traumatic 
stricture of the urethra, including the 
following:

(A) urine leakage - whether there is a 
requirement to wear absorbent materials, 
and if so, how many times per day this 
must be changed, and (B) urinary 
frequency - daytime voiding interval and 
frequency of awakening to void per night, 
(C) obstructed voiding - whether there is 
urinary retention requiring intermittent 
or continuous catheterization.

A complete rationale for any opinion 
expressed should be included in the 
examination report. 

2.  Thereafter, the RO is requested to 
readjudicate the issue in appellate 
status. If the benefit sought is not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond.

Thereafter the case should be returned to the Board for 
further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


